UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-548



ALFRED RONSDORF,

                                                        Petitioner,

          versus


THE CHASE MANHATTAN BANK, N.A.,

                                                        Respondent.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
2729-L)


Submitted:   September 10, 1998       Decided:   September 22, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alfred Ronsdorf, Petitioner Pro Se. David Bart Goldstein, DANEKER,
MCINTIRE, DAVIS, SCHUMM, PRINCE & GOLDSTEIN, P.C., Baltimore, Mary-
land, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Ronsdorf petitions this court, pursuant to Fed. R. App.

P. 5(a), for permission to appeal an interlocutory order under 28

U.S.C. § 1292(b) (1994). The district court issued an order certi-

fying its decision administratively closing Ronsdorf’s civil action

against Chase-Manhattan Bank. The court closed the case adminis-

tratively based on the unavailability of a witness whose testimony

is crucial to the resolution of several issues dispositive in this

case.

     Because we find that there is no “substantial basis for a

difference of opinion” regarding the necessity of this witness’s

testimony, we decline to exercise our discretion and assert juris-

diction over this appeal. See Fed. R. App. P. 5(b). The petition

for appeal is denied. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2